         Case 1:18-cv-05102-AT Document 79 Filed 12/19/18 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

                                              )
COMMON CAUSE GEORGIA, as an                   )
organization,                                 )
                                              )
                                   Plaintiff, )
                                              )
                                              )
                                              )
                                              )
                                              )
v.                                            )   Case No. 18-cv-05102-AT
                                              )
ROBYN CRITTENDEN, in her official             )
capacity as Secretary of State of Georgia )
                                              )
                                              )
                                Defendant. )
                                              )


            JOINT STIPULATION FOR EXTENSION OF TIME
                FOR SERVING INITIAL DISCLOSURES

             WHEREAS, Defendant filed an Answer in this action on November

28, 2018 (ECF No. 72); and

             WHEREAS, pursuant to N.D. Ga. LR 26.1(a) and Fed. R. Civ. P.

6(a)(1), the Parties’ respective Initial Disclosures are therefore due on December

28, 2018; and
         Case 1:18-cv-05102-AT Document 79 Filed 12/19/18 Page 2 of 7




             WHEREAS, on December 10, 2018, the Court entered a Scheduling

Order (ECF No. 76) which, among other things, sets June 7, 2019 as the deadline

for fact and expert discovery; and

             WHEREAS, the Parties have met and conferred regarding that

deadline and, in light of the forthcoming holiday period, which may delay

coordination and collection of necessary information, the Parties have agreed,

subject to the Court’s approval, to extend the deadline for the Parties to serve their

Initial Disclosures by one week to January 4, 2019; and

             WHEREAS, the Parties do not believe this brief extension will impact

any of the other deadlines set in the Court’s Scheduling Order.

      The parties stipulate and the Court hereby Orders that:

      The deadline for the serving of Initial Disclosures shall be extended to

January 4, 2019.



SO ORDERED this ____ day of December, 2018.


                                 ______________________________________
                                 HONORABLE AMY TOTENBERG
                                 UNITED STATES DISTRICT COURT JUDGE
        Case 1:18-cv-05102-AT Document 79 Filed 12/19/18 Page 3 of 7




This 19th day of December, 2018.


                  SUGARMAN LAW LLP
                  By: /s/ F. Skip Sugarman
                      F. Skip Sugarman
                              GA Bar No. 690773
                      154 Krog St., Suite 190
                      Atlanta, GA 30307
                      (404) 495-4811
                      skip@sugarman-law.com



                  PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                      Robert A. Atkins
                             (pro hac vice)
                             NY Bar No. 2210771
                      Farrah R. Berse
                             (pro hac vice)
                             NY Bar No. 4129706
                      Makiko Hiromi
                             (pro hac vice)
                             NY Bar No. 5376165
                      William E. Freeland
                             (pro hac vice)
                             NY Bar No. 5450648
                      Melina M. Meneguin Layerenza
                             (pro hac vice)
                             NY Bar No. 5559240
                      1285 Avenue of the Americas
                      New York, NY 10019-6064
                      (212) 373-3000
                      ratkins@paulweiss.com
                      fberse@paulweiss.com
                      mhiromi@paulweiss.com
                      wfreeland@paulweiss.com
                      mmeneguin@paulweiss.com
Case 1:18-cv-05102-AT Document 79 Filed 12/19/18 Page 4 of 7




         BRENNAN CENTER FOR JUSTICE
         AT NEW YORK UNIVERSITY SCHOOL OF LAW
             Myrna Pérez
                   (pro hac vice)
                   NY Bar No. 4874095
             Lawrence D. Norden
                   (pro hac vice application pending)
                   NY Bar No. 2881464
             Wendy R. Weiser
                   (pro hac vice)
                   NY Bar No. 2919595
             Maximillian Feldman
                   (pro hac vice)
                   NY Bar No. 5237276
             120 Broadway, Suite 1750
             New York, NY 10271
             (646) 292-8310
             perezm@brennan.law.nyu.edu
             nordenl@brennan.law.nyu.edu
             weiserw@brennan.law.nyu.edu
             feldmanm@brennan.law.nyu.edu

               Attorneys for Plaintiff


         STATE LAW DEPARTMENT
             Christopher M. Carr
                   Attorney General
                   GA Bar No. 112505
             Dennis R. Dunn
                   Deputy Attorney General
                   GA Bar No. 234098
             Russell D. Willard
                   Senior Assistant Attorney General
                   GA Bar No. 760280
             40 Capitol Square, S.W.
             Atlanta, Georgia 30334
Case 1:18-cv-05102-AT Document 79 Filed 12/19/18 Page 5 of 7




               (404) 656-3357

         ROBBINS ROSS ALLOY BELINFANTE
         LITTLEFIELD LLC
              Josh Belinfante
                     GA Bar No. 047399
              Ryan Teague
                     GA Bar No. 701321
              Kimberly Anderson
                     GA Bar No. 602807
              999 Peachtree Street, N.E., Suite 1120
              Atlanta, GA 30309
              (678) 701-9381
              jbelinfante@robbinsfirm.com
              rteague@robbinsfirm.com
              kanderson@robbinsfirm.com


         STRICKLAND BROCKINGTON LEWIS LLP
              Bryan P. Tyson
                    Special Assistant Attorney General
                    GA Bar No. 515411
              Midtown Proscenium Suite 2200
              1170 Peachtree Street N.E.
              Atlanta, GA 30309
              (678) 347-2200
              bpt@sbllaw.net

               Attorneys for Defendant
          Case 1:18-cv-05102-AT Document 79 Filed 12/19/18 Page 6 of 7




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing JOINT STIPULATION FOR

EXTENSION OF TIME FOR FILING OF INITIAL DISCLOSURES was

prepared double-spaced in 14-point Times New Roman pursuant to Local Rule

5.1(C).



                               /s/ F. Skip Sugarman
                               F. Skip Sugarman
                               Sugarman Law LLP
         Case 1:18-cv-05102-AT Document 79 Filed 12/19/18 Page 7 of 7




                          CERTIFICATE OF SERVICE

      I hereby certify that on December 19, 2018, I served the within and

foregoing JOINT STIPULATION FOR EXTENSION OF TIME FOR FILING OF

INITIAL DISCLOSURES with the Clerk of Court using the CM/ECF system,

which will send notification of such filing to all parties to this matter via electronic

notification or otherwise.

      This 19th day of December, 2018.


                                  /s/ F. Skip Sugarman
                                  F. Skip Sugarman
                                  Sugarman Law LLP
